NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
SCOTT E. WEBSTER,
Plain,tiff-Appellant,
and
JEAN ALLEN WEBSTER_,
Plaintiff-Appellant,
V.
WELLS FARGO BANK, N.A. _
(SUCCESSOR BY MERGER TO WELLS FARGO HOME
MORTGAGE, INC. AND DOING BUSINESS AS WELLS FARGO
HOME MORTGAGE), RICHARD M. KOVACEVICH,
SEAN NIX, MARCIA FRANCIS, AFFORDABLE
FINANCIAL SERVICES, JOHN BALDWIN, RIVER
CITY ABSTRACT, JOHN DOE, AND JANE DOE,
Defendants-Appellees,
and
DOMINICK PENZETTA,
Defen,dan,t-Appellee,
and
STEVEN J. BAUM, P.C. AND
DARLEEN V. KARASZEWSKI,
Defen,dan,ts-Appellees.
2010-1181

WEBSTER V. WELLS FARGO BANK 2
Appea1 from the United States District Court for the
Southern District of New Y0rk in case no. 08-CV-10145,
Judge Loretta A. Preska.
ON MOTION
ORDER _
The court having received no objection in response to
its order of 1\/lay 3, 2010, s s
IT IS ORDERED THATZ
The case is transferred to the United States` Court of
Appeals for the Sec0nd Circuit pursuant to 28 U.S.C.
§ 1631.
FOR THE COURT
N0V 3 0 2010 lsi Jan Horbaly
Date J an Horbaly
C1erk
ccc Scott E. Webster 
J eau Al1en Webster u'S'-rEE¥ED§RAL 
Steven L1oyd Young, Esq. »
J0nathan R. HarWood, Esq.  3  
S17 ° 1
JAN HURBALY
Cl.ERK
R